Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on March 5th, 2021.  Claims 157, 159-169, 173-177, and 180-182 are pending.  Claims 1-156, 158, 170, 171, 178, and 179 are canceled.  Claims 180-182 are newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system of all of independent claims 157, 182, and dependent claims thereof must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that figure 2 appears to be most relevant, but only provides a general drawing of a multiwell plate holder assembly, and includes a generally-depicted light source 210 and seat/platform 211, and does not provide to depict the elements of the claimed system as recited herein, which notably includes those modules/readers of the detector and constitution of the platform for its configuration with regard to a prospective multiwell plate, as well as a liquid handling device and encompassing housing.  
This likewise applies in the dependent claims which add further elements to the system that are not shown.
It is further noted that a large portion of the provided drawings are unlabeled, and figures 14-16B are labeled with numerical identifiers, however, such numerical identifiers are absent from the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
 Figures 14-16B are labeled with numerical identifiers, however, such numerical identifiers are absent from the description.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


1) A liquid handling device to transfer liquids…(indep. cls. 157,182)
2) A liquid handler configured to deliver, to a first subset of the wells of the multiwell plate, a first type of reagent…(cl. 169)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 


1) A piezoelectric or acoustic liquid dispenser, and equivalents thereof (see par. [0302] of Applicant’s disclosure.

2) Unclear from the disclosure, further clarification is required.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 169 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the recitation has been interpreted under 35 USC 112F as providing alternative “means for” recitations and recitations i)-iii) provide “means for” recitations, wherein such recitations have been inferred for their corresponding structure(s) for providing the set forth functionalities as best found in Applicant’s disclosure.
However, further clarification is required wherein the disclosure does not discuss such a “liquid handler” outside of the original claim 146, and it is unclear what further structures are afforded thereto, including with respect to the initially claimed “liquid handling device,” which is assumed to be the same base element.  By this, it is unclear what further elements are afforded to such liquid handling device for carrying out those functionalities as in claim 169.

By this, the metes and bounds of the structural architecture of the systems of the claims are indefinitely defined.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 157, 160, 169, 173-177, and 180-182 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Hage et al. (US 2003/0127609), hereafter El-Hage, in view of Mori et al. (US 2006/0160210), hereafter Mori.
With regards to claims 157, 172, and 180-182, El-Hage discloses a system comprising an assay station comprising a light source (means for emitting light) such as in continuous light source 100, a detector comprising a fluorescence detection module 160, an absorbance reader 144, and a cell-enumeration module (i.e. one of detectors 145a-d, which may comprise PMTs, avalanche photodiodes, or CCDs, for example).  El-Hage further discloses a platform 600 (with base platform 700 as a plate holder) configured for movement of a multiwell plate underneath the fluorescence detection module, absorbance reader, and/or the cell enumeration module, and and underneath the means for detecting different types of analytes, wherein Examiner asserts that such functionality of 
With regards to claims 157 and 180, El-Hage does not specifically disclose a motor coupled to the platform and operable to rotate the muliwell plate about a rotational axis as claimed.
Mori discloses a biological sample analysis plate having a plurality of wells thereon (abstract; figs. 1, 10, 24, for example).  Mori discloses that detection of absorbance or fluorescence from the various reaction wells on the plate is carried out with rotation with respect to the optical part by rotation motor 221 (pars. [0264-0265], for example).
It would have been obvious to one of ordinary skill in the art to modify El-Hage to utilize a rotational movement about an axis to selectively position the wells in lieu of an X-Y translational movement such as taught by Mori wherein it is clearly seen in the art that it is known to position wells/reaction areas by way of rotation about a rotational axis and such modification represents an obvious alternative manner of positioning wells of a microplate that would have a reasonable expectation of success in El-Hage for selectively orienting the wells with respect to the optical path for having the assays interrogated and detected (see par. [0150], for example).


Claims 159 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Hage in view of Mori as applied to claims 157, 160, 169, 173-177, and 180-182 above, and in further view of Williams et al. (US 2003/0161761), hereafter Williams El-Hage has been discussed above.
El-Hage/Mori does not specifically disclose that the liquid handling device is a piezoelectric or acoustic liquid dispenser.
Williams discloses an apparatus for composing high density materials onto target substrates, and discloses that an acoustic liquid dispenser system is utilized for ejecting droplets from a multiwell plate (abstact, par. [0036], figs, for example).
It would have been obvious to one of ordinary skill in the art to modify El-Hage/Mori to utilize an acoustic liquid dispenser such as taught by Williams in order to provide an obvious alternative and suitable liquid dispenser in a similar system for sample preparation and processing that would have a reasonable expectation of success to that of El-Hage for dispensing accurate amounts of droplets to the microplate wells.


Claims 161 and 162 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Hage in view of Mori as applied to claims 157, 160, 169, 173-177, and 180-182 above, and in further view of of Heyneker et al. (US 2002/0031833), hereafter Heyneker.
El-Hage/Mori does not specifically disclose that the plurality of wells are organized in concentric circles as in claim 161 and as a spokes-like arrangement as recited in claims162.

It would have been obvious to modify El-Hage/Mori to utilize a microplate architecture having the plurality of wells in concentric circles about the plate’s center or a spokes-like arrangement such as taught by Heyneke in order to provide an obvious alternative arrangement and shape of a microplate for use with the microplate analysis system of El-Hage wherein such engineering toward changes of shape are readily able to be adapted by one of ordinary skill in the art, and wherein El-Hage is likewise drawn to a system for microplate analysis, wherein such application provides for a broader dynamic range of microplates to be examined therein.

Claim 163 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Hage view of Mori and Heyneker as applied to claims 161 and 162 above, and in further view of Coassin et al. (US 2005/0048575), hereafter Coassin.
El-Hage/Mori/Heyneker does not specifically disclose that the multiwell plate further comprises one or more troughs.
Coassin discloses a multiwell plate comprising one or more troughs 34 for allowing a liquid to be filled therein so as to prevent or mitigate evaporation from the wells (pars. [003,0099], figs. 3a,3b,4a, for example).
It would have been obvious to modify El-Hage/Mori/Heyneker to further include one or or troughs to the multiwell plate such as taught by Coassin in order to provide for receiving liquid therein to mitigate evaporation from the nearby wells.

Claims 164-168 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Hage view of Mori and Heyneker as applied to claims 161 and 162 above, and in further view above Herrmann et al. (US 2011/0086778), hereafter Herrmann.
El-Hage/Mori/Heyneker does not specifically disclose that the multiwell plate comprises two or more different pluralities of wells that differ with respect to their respective shape, dimension, optical properties, and/or surface properties, as recited in claim 164, and as recited in claims 165-168.
Herrmann discloses microplate configurations in which the wells may be opaque, translucent, or transparent to enhance detection, and the wells can be provided with a wide variety of shapes (including cylindrical and tapered conical, for example, and having different spacing/periodicities in the array) depending on the particular application at-hand (pars. [0030-0033], Examples, figures, for example.)
It would have been obvious to one of ordinary skill in the art to modify El-Hage/Mori/Heyneker to provide two or more different pluralities of wells that differ with respect to their shape, dimension, optical properties, and/or surface properties, including having well bottoms that are translucent to visible-UV light and opaque to visible-UV light such as taught by Herrmann in order to provide an enhanced and dynamic microplate that is application to various assays, such as being more suitable for transmissive assays through translucent wells and reflection assay through opaque wells as well as providing for suitably blocking interrogation light to wells that are not to be assay or not under investigation and would otherwise damage the sample solution therein or optically interfere with the analysis (cls. 164,165, 168), and providing different .



Response to Arguments
Applicant’s arguments with respect to claim(s) 157, 159-169, 173-177, and 180-182 have been considered but are moot in view of the new grounds of rejection provided above in view of the amendments to the claims.
Further, while Applicant points to the rotating filter wheel(s) of El-Hage, Exaxminer notes that such filter wheel and its rotation are provided so as to allow selective wavelengths to be passed so as to particularly provide excitation wavelength(s) relevant for the assay at hand (and similarly with respect to the emission filter wheel which provides to selectively filter emissions so that one receives within the band of interest for the assay), and the use of such filter wheel(s) does not preclude various positioning mechanisms with respect to the microwell plate, including from being rotated as an alternative means to present/position the wells for their optical interrogation and subsequent emission detection therefrom.  It is clearly seen that it is within the skill of the ordinary artisan to be able to position individual wells for optical interrogation by different means, whether by movement of the stage as by translational X-Y movement (see par. [0150], for example, in El-Hage for X-Y positioning by the stage relative to the optical path), or a rotational movement about an axis (as in Mori).  

The drawings are maintained objected to for the reasons discussed above.
Claim 169 is maintained rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NEIL N TURK/Primary Examiner, Art Unit 1798